Order filed February 14, 2019




                                       In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-18-00324-CR
                                    ___________

                   JUAN RAMON BARRON, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 132nd District Court
                            Scurry County, Texas
                         Trial Court Cause No. 10592


                                     ORDER
      Appellant’s court-appointed attorney of record, Bruce Patton, has filed in this
court a motion to withdraw as counsel on appeal. See TEX. R. APP. P. 6.5. Patton,
who was retained to represent Appellant at trial, states in his motion that he has never
“done a criminal appeal or any appeal” and that he is not qualified to do so. Patton
points to Rule 1.01(a) of the Texas Disciplinary Rules of Professional Conduct,
which provides that a lawyer “shall not accept or continue employment in a legal
matter which the lawyer knows or should know is beyond the lawyer’s competence.”
Because Appellant is entitled to the appointment of counsel who will render effective
assistance on appeal, we grant counsel’s motion to withdraw, abate the appeal, and
remand for the appointment of new appellate counsel.
        The trial court is directed to appoint new counsel to represent Appellant on
appeal, and the trial court clerk is instructed to file in this court on or before
February 28, 2019, a supplemental clerk’s record evidencing such appointment. The
appeal will be reinstated when the supplemental clerk’s record is filed in this court.
Appellant’s brief will be due to be filed in this court thirty days after the date that
this appeal is reinstated.


                                                                   PER CURIAM


February 14, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2